Exhibit 10.1
 
CONSULTING AGREEMENT
 
This Consulting Agreement (together with the Waiver and Release, as defined
below, this “Agreement”) is dated as of August 4, 2014 but effective as of the
Effective Date (as that term is defined in Section 17), between Global
Geophysical Services, Inc. a Delaware corporation (the “Company”), and P. Mathew
Verghese, an individual (“Consultant”).  Consultant and the Company may
sometimes be referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”
 
W I T N E S S E T H
 
WHEREAS, Consultant was Chief Operating Officer of the Company and its
affiliates through and including September 1, 2014, and in such capacity,
Consultant obtained specialized knowledge of the Company’s and its affiliates’
affairs (including, without limitation, certain financial and financial
reporting concerns) for which the Company and its affiliates may require
Consultant’s additional input and counsel after Consultant’s employment
termination date;
 
WHEREAS, under the terms of this Agreement, Consultant’s termination as an
employee of the Company will not give rise to any severance obligation under any
arrangement employee had with the Company;
 
WHEREAS, the Company desires to retain Consultant as an independent contractor
for the period provided in this Agreement, and Consultant is willing to serve as
an independent contractor for said period, and upon the other terms and
conditions provided in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Parties agree as follows:
 
1.           Engagement of Consultant:
 
(a)           The Company agrees to engage Consultant to provide consulting
services as described in Section 3, as an independent consultant, and Consultant
agrees to render consulting services for the period described in Section 2(a)
and upon the other terms and conditions provided in this Agreement.
 
(b)           The Company’s obligations under this Agreement are expressly
contingent upon, among other things, Consultant executing the waiver and release
(the “Waiver and Release”) attached to this Agreement as Exhibit A.
 
(c)           Consultant agrees and acknowledges that, as of close of business
on September 1, 2014 (the “Start Date”), he shall no longer be an employee,
officer or director of the Company or any of its affiliates and shall have no
rights under the employment agreement between Consultant and the Company,
effective as of January 24, 2013, and as amended effective January 10, 2014 (the
“Employment Agreement”).  Consultant agrees to execute any arrangements
reasonably required to effectuate resignation of any office or directorship of
the Company and/or its affiliates.
 
(d)           Subject to the provisions of this Agreement, Consultant may
provide services to other entities that do not compete, directly or indirectly
with the Company, provided that such services do not interfere with Consultant’s
performance of his duties under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(e)           Upon the commencement of (covering the period prior to the Start
Date) and upon the expiration of the Term (covering the entire service period
with the Company), Consultant shall execute an additional waiver and release
substantially similar to the Waiver and Release attached to this Agreement as
Exhibit A without additional consideration therefor.  Failure to execute such
additional waivers and releases will constitute a material breach of this
Agreement.
 
2.           Terms and Responsibilities:
 
(a)           The period of Consultant’s engagement under this Agreement shall
commence on the Start Date and continue for eighteen months (the “Term”).
 
(b)           During the period of engagement as an independent contractor under
this Agreement, Consultant shall devote such time and efforts as may be
necessary and as requested by the Company from time to time to perform the
services as provided in Section 3.
 
3.           Consultant Services:
 
(a)           The Company engages Consultant to provide during the Term
consultation on an “as needed basis” regarding ongoing operations of the Company
and financial matters and financial reporting issues and such other services as
the Company or its affiliates may request, including, but not limited to (i)
assisting the Company and its affiliates in cooperating with the pending
Securities and Exchange Commission and Financial Industry Regulatory Authority
investigations and any other governmental inquiries or investigations relating
to the period Consultant served the Company and its affiliates as an employee,
(ii) assisting with existing litigation in which the Company and/or its
affiliates are a party and (iii) assisting the Company and its affiliates with
any items that may arise in their chapter 11 bankruptcy cases.
 
(b)           Consultant agrees to provide the consulting services as necessary,
which the parties approximate will be up to 40 hours of consulting services per
month.
 
(c)           Consultant’s primary point of contact at the Company will be the
Chief Executive Officer of the Company, and all requests for consulting services
will be made on the Company’s behalf by the Chief Executive Officer of the
Company.
 
(d)           Except as expressly provided by the Chief Executive Officer of the
Company in writing, Consultant will not communicate with employees, clients or
customers of the Company or its affiliates regarding the Company or its
activities.
 
 
- 2 -

--------------------------------------------------------------------------------

 
4.           Relationship of the Parties:
 
(a)           The Company and Consultant acknowledge and understand that
Consultant is an independent contractor, that Consultant shall not by virtue of
this Agreement become, in any capacity the agent, servant or employee of Company
and that nothing contained in this Agreement shall be regarded or construed as
creating any relationship between the Parties other than as an independent
contractor as set forth in this Agreement.  Consultant expressly acknowledges
and agrees that neither this Agreement nor the services to be provided under
this Agreement shall form the basis for any rights of eligibility, vesting or
participation in any pension, insurance, sickness and/or any other benefits of
any kind provided by the Company or any of its affiliates to their respective
employees, whether or not maintained under a plan qualified under the Employee
Retirement Income Security Act of 1974, as amended, even if the term or other
periods of service as a Consultant are subsequently reclassified by a third
party as a period of employment with the Company or an affiliate for any other
purpose, and, as a condition to this Agreement, Consultant hereby waives any
such rights in respect of his consulting services hereunder during the Term.
Without limiting the foregoing, this Agreement does not confer upon Consultant
any authority whatsoever to obligate, bind or commit the Company, contractually
or otherwise, and Consultant shall not do anything whatsoever to represent to
any person that Consultant has any authority to so obligate, bind or commit the
Company.  From and after the Start Date, Consultant shall not have any claim
against the Company or any of its affiliates for vacation pay, health or
disability benefits, unemployment insurance benefits or employee benefits of any
kind related to his service as a Consultant under this Agreement, and Consultant
hereby waives any such claims in respect of his consulting services hereunder
during the Term.
 
(b)           Consultant warrants and represents that from and after the Start
Date, Consultant is not and shall not be entitled to, and shall not, pursue any
claim or litigation whatsoever for any termination pay, severance pay, incentive
pay (key employee or otherwise), compensation in lieu of notice, vacation pay,
overtime pay, or any other right, benefit or entitlement available to an
employee or to any individual with a status other than that of independent
contractor, either under statute, at common law, at equity or otherwise.  This
warranty and representation is a material one.  In the absence of this warranty,
the Company would not enter into this Agreement.  In the event that Consultant
pursues any such claim or litigation whatsoever, Consultant shall be deemed in
material breach of this Agreement.
 
5.           Remuneration:
 
(a)           As fair and adequate consideration for any and all consulting
services that Consultant may render under this Agreement, from and after the
Start Date, the Company shall pay Consultant the following amounts:
 
1.           $10,000 per calendar month during the Term in arrears, pro-rated
for partial months of performance (with the maximum amount payable under this
Section 5(a)(1) being $180,000 in the aggregate); and
 
2.           $1,500 per calendar month in arrears for purposes of assisting
Consultant with obtaining replacement medical coverage (which may include COBRA
continuation coverage) until the earlier of (i) the six month anniversary of the
Start Date or (ii) the date Consultant obtains employment with an employer that
offers medical benefits; provided, however, that Consultant and the Company
agree that if the Company or its affiliates could, by virtue of this $1,500
payment, be subject to adverse tax, ERISA or other consequences (including
without limitation under Section 4980D of the Internal Revenue Code of 1986, as
amended), then the Parties agree to restructure in good faith such payment to
the extent possible to avoid such consequences; provided further that if the
Company’s accountant’s determine in good faith that no such restructuring is
possible to avoid such consequences (including by reason of the application of
any substitution or similar rule under such Code, ERISA, law, regulation or
other guidance published at any time), Consultant will forfeit without
consideration such right to the payments under this clause (a)(2).
 
 
- 3 -

--------------------------------------------------------------------------------

 
(b)           Consultant shall be reimbursed for all reasonable business
expenses incurred by Consultant at the specific request of the Company in
performing his obligations under this Agreement.
 
(c)           Consultant’s sole compensation for the services rendered under
this Agreement shall be the amount provided for above.  In respect of the
consulting services hereunder, Consultant shall not receive or be entitled to
participate in any Company benefits, benefit plans, compensation plan or
compensation arrangement that are provided to employees by the Company (or any
parent, subsidiary or affiliated company), except to the extent such
participation is mandated by applicable law.
 
6.           Terms of Payment:
 
Consultant shall be paid any amounts due under Section 5(a) of this Agreement on
the last business day of each calendar month so long as this Agreement has not
been terminated.  Consultant shall submit monthly invoices for charges due under
Section 5(b) of the Agreement to the Company.  Each invoice must (a) detail any
reimbursable business expenses incurred by Consultant in performing his
obligations under the Agreement and (b) include any other information the
Company reasonably requests.  Payment for said invoice amounts shall be made by
the Company within a reasonable period after receipt of invoice by the Company
but in no event later than the last day of the calendar month following the
month in which such expense was submitted to the Company.  Should the Company
dispute any portion of Consultant’s invoice, the Company shall pay the
undisputed portion of the invoice and advise Consultant in writing of the
disputed portion.
 
7.           Termination of Engagement:
 
(a)           Notwithstanding any other provision in this Agreement to the
contrary, Consultant’s engagement under this Agreement may be terminated
immediately, without notice or pay in lieu of notice, and with no liability to
make any further payment to Consultant, by the Company due to a Disqualifying
Event (as defined below).
 
(b)           For purposes of this Agreement, “Disqualifying Event” shall mean
(i) Consultant’s failure or refusal to perform the services requested hereunder
by the Company, other than a failure resulting from Consultant’s incapacity due
to physical or mental illness, which failure continues for a period of at least
seven (7) days after a detailed written notice and a demand for performance has
been delivered to Consultant specifying the failure or refusal under this
subclause (b)(i); (ii) any intentional act or omission of Consultant involving,
or Consultant’s direct or indirect involvement in, any fraud, misrepresentation,
theft, embezzlement, or dishonesty involving the Company or its affiliates;
(iii) conviction of or a plea of guilty or nolo contendere to an offense which
is a felony or which is a misdemeanor that involves fraud; (iv) a material
breach by Consultant of this Agreement or any other agreement with the Company
or its affiliates to which Consultant is a party (including, without limitation,
any release agreement, any employment agreement (the terms of which survive
termination of Consultant’s termination of employment) or otherwise) which
breach, if curable, is not cured by Consultant within 30 days after written
notice of such breach by the Company to Consultant; (v) Consultant’s gross
negligence or willful misconduct in the performance of the consulting services
contemplated by this Agreement; or (vi) Consultant’s intentional act or omission
that causes or could reasonably be expected to cause harm to the business or
reputation of the Company or its affiliates.
 
 
- 4 -

--------------------------------------------------------------------------------

 
8.           Tax Withholding:
 
(a)           Because Consultant shall not be an employee of the Company during
the Term, but shall act in the capacity of an independent contractor, the
Company shall not withhold from any amounts payable under this Agreement
federal, state, city or any other taxes.  It is the responsibility of Consultant
to pay all taxes that shall be required pursuant to any law or governmental
regulation or ruling.
 
(b)           If the Internal Revenue Service makes a claim, which, if
successful, would require the Company or its affiliates to make a payment or
withhold any taxes, or which would result in liability to the Company or its
affiliates for any misclassification (including without limitation with respect
to any employee benefit liability), then Consultant shall indemnify and hold the
Company and its affiliates harmless against any such payment or liability,
including without limitation tax liability and associated penalties and
interest, and any fees (including without limitation attorneys’ and accountants’
fees) reasonably incurred by the Company in connection therewith.
 
9.           Effect of Prior Agreements:
 
This Agreement contains the entire understanding between the Parties; provided,
however, that nothing herein shall supersede those provisions of Consultant’s
Employment Agreement to the extent that such provisions survive pursuant to the
terms thereof.  Any obligations under such Employment Agreement are intended to
apply in addition to and not in lieu of any obligations set forth herein.
 
10.           Non-Competition, Non-Solicitation and Confidentiality:
 
During Consultant’s engagement with the Company, the Company shall give
Consultant access to some or all of its Confidential Information, as defined
below, that Consultant has not had access to or knowledge of before the
execution of this Agreement.
 
(a)           Non-Competition During Restricted Period.  Consultant agrees that,
in order to protect the Company’s Confidential Information, it is necessary to
enter into the following restrictive covenant, which is ancillary to the
enforceable promises between the Company and Consultant otherwise contained in
this Agreement.  Consultant agrees that Consultant shall not, at any time during
the Restricted Period (as defined below), within any of the geographic areas or
markets in which the Company or its affiliates have made any material sale of
products or services or have formulated written plans to sell products or
services since August 31, 2013 (the “Restricted Area”), directly or indirectly,
whether as an employee, consultant, manager or otherwise, become employed by or
affiliated with, render consulting, advisory or other services to, or engage in
(including without limitation as an investor, owner, or manager) or contribute
Consultant’s knowledge to, any business that is competitive with the Company or
its affiliates within the Restricted Area or for which the Company or its
affiliates have a competing product, process, apparatus, service, or development
(“Competing Activities”); provided the Consultant may be employed by, or perform
services for, a business that engages in Competing Activities within the
Restricted Area so long as the Consultant does not personally render advice to,
perform any services for, or otherwise participate in or assist, such business
in the conduct of its Competing Activities within the Restricted Area.  For the
purpose of this Agreement, “Restricted Period” means a period beginning on the
Start Date and ending 18 months after such date.  The non-competition covenant
in this Section 10(b) may, in the Company’s sole discretion, be waived.
 
 
- 5 -

--------------------------------------------------------------------------------

 
(b)           Confidential Information.  Consultant agrees that he will not,
except as the Company may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish or otherwise disclose to any third
party any Confidential Information or proprietary information of the Company, or
authorize anyone else to do these things at any time either during or subsequent
to his engagement with the Company.  This section shall continue in full force
and effect after termination of Consultant’s engagement under this Agreement and
after the termination of this Agreement.  Consultant’s obligations under this
section with respect to any Confidential Information and proprietary information
shall cease when that specific portion of the Confidential Information and
proprietary information becomes publicly known (other than as a breach of this
Agreement or any other agreement), in its entirety and without combining
portions of such information obtained separately or three years after the end of
the Term, whichever occurs first.  It is understood that such Confidential
Information and proprietary information of the Company include matters that
Consultant conceives or develops, as well as matters Consultant learns or
previously learned from employees of the Company or suppliers, contractors,
distributors, subcontractors, customers, joint venturers, partners, co-interest
owners (in seismic data) or any other entity with which the Company does or did
business.  “Confidential Information” is defined to include information:  (1)
disclosed to or known by Consultant as a consequence of or through his prior
employment or engagement under this Agreement with the Company; (2) not
generally known outside the Company; and (3) that relates to any aspect of the
Company or its business, prospects, finances, operations, budgets, research, or
strategic development.  “Confidential Information” includes, but is not limited
to, the Company’s trade secrets, proprietary information, financial documents,
long range plans, customer or supplier information (including customer and
supplier lists), employer compensation, marketing strategy, data bases, costing
data, computer software developed by the Company, investments made by the
Company, and any information provided to the Company by a third party under
restrictions against disclosure or use by the Company or others.
 
(c)           Non-Solicitation.  To protect the Company’s Confidential
Information, and in the event of Consultant’s termination of engagement for any
reason whatsoever, whether by Consultant or the Company, it is necessary to
enter into the following restrictive covenant, which is ancillary to the
enforceable promises between the Company and Consultant otherwise contained in
this Agreement.  Consultant covenants and agrees that for the period beginning
on the Start Date and ending 18 months after such date (the “Non-Solicitation
Period”), Consultant will not, directly or indirectly, either individually or as
a principal, equity owner, partner, agent, consultant, contractor, employee,
director or officer of any entity or person, or in any other manner or capacity
whatsoever for any person (whether natural person or entity), except on behalf
of the Company as properly directed in writing by the Company in accordance with
this Agreement, (i) solicit business, or attempt to solicit business, and
products or services competitive with products or services sold by the Company
or its affiliates, from the Company’s or its affiliates’ clients, prospective
clients with whom Consultant (in his capacity as a consultant or employee) had
dealings, suppliers or customers, or those individuals or entities with whom the
Company or its affiliates did business during Consultant’s engagement or service
with the Company in any capacity, (ii) solicit or influence or attempt to
solicit or influence, any employee of the Company or its affiliates to leave the
employment of the Company or its affiliates, or hire or attempt to hire any such
employee, or (iii) interfere with any business relation of the Company or its
affiliates.
 
 
- 6 -

--------------------------------------------------------------------------------

 
(d)           Nondisparagement.  During the Term and continuing for a period of
two years after expiration of the Term, Consultant, acting alone or in concert
with others, whether in private or in public, will not (i) make, publish,
encourage, ratify or authorize, or enable or assist another person or entity in
making, authorizing, ratifying, or publishing any statements that defame,
criticize, malign, impugn, reflect negatively on, or disparage, the Company, its
affiliates, any of the institutions named as lenders in the Company’s chapter 11
financing agreement (in such capacity or otherwise, the “DIP Financing
Lenders”), or their respective members, partners, employees, directors,
officers, agents or representatives, or that place any such person in a negative
light in any manner whatsoever, (ii) commit damage to the property of the
Company or its affiliates or otherwise engage in any willful misconduct which
could reasonably be expected to be injurious to the business, operations,
condition (financial or otherwise), prospects or reputation of the Company or
its affiliates; provided, however, that nothing in this Agreement shall apply to
or restrict in any way the truthful communication of any information by
Consultant (1) to any authorized person acting on behalf and of the Company in
connection with any internal investigation or review, (2) as required by law, to
any state or federal law enforcement or regulatory authority, including with
respect to the pending Securities and Exchange Commission and Financial Industry
Regulatory Authority investigations and any other governmental inquiries or
investigations relating to the period Consultant served the Company and its
affiliates as an employee; or (3) any other person if required by subpoena or
other process of law related to the Company, including without limitation,
pursuant to any administrative or judicial proceeding.  If Consultant responds
or communicates with any party or entity described in clause (3), Consultant
shall notify prior to such communication the Company in writing of such proposed
response or communication.
 
(e)           Return of Documents, Equipment, Etc.  All writings, records, and
other documents and things comprising, containing, describing, discussing,
explaining, or evidencing any Confidential Information, and all equipment,
components, parts, tools, and the like in Consultant’s custody or possession
that have been obtained or prepared in the course of Consultant’s prior
employment or engagement under this Agreement with the Company shall be the
exclusive property of the Company, shall not be copied and/or removed from the
premises of the Company, except in pursuit of the business of the Company, and
shall be delivered to the Company, without Consultant retaining any copies, upon
notification of the termination of Consultant’s engagement or at any other time
requested by the Company.  The Company shall have the right to retain, access,
and inspect all property of Consultant of any kind in the office, work area, and
on the premises of the Company upon termination of Consultant’s engagement and
at any time during engagement by the Company to ensure compliance with the terms
of this Agreement.
 
(f)           Tolling.  Any Restricted Period, Non-Solicitation Period or other
time period set forth in this Section 10 will be automatically extended for one
day for each day that the Company reasonably determines that Consultant is in
breach of this Agreement.
 
 
- 7 -

--------------------------------------------------------------------------------

 
(g)           Reaffirmation of Obligations.  Upon termination of Consultant’s
engagement with the Company, Consultant, if requested by Company, shall reaffirm
in writing Consultant’s recognition of the importance of maintaining the
confidentiality of the Company’s Confidential Information and proprietary
information, and reaffirm any other obligations set forth in this Agreement.
 
(h)           Prior Disclosure.  Consultant represents and warrants that
Consultant has not used or disclosed any Confidential Information he may have
obtained from the Company prior to signing this Agreement.
 
(i)           Enforceability.  The agreements contained in this Section 10 are
independent of the other agreements contained in this Agreement.  Accordingly,
failure of the Company to comply with any of its obligations outside of this
Section does not excuse Consultant from complying with the agreements contained
in this Section 10.
 
(j)           Survivability.  The agreements contained in this Section 10 shall
survive in accordance with their terms the termination or expiration of this
Agreement and/or the Term for any or no reason.
 
(k)           Reformation.  If a court concludes that any time period or
geographic area or other obligation set forth in this Section 10 are
unenforceable, then such time period will be reduced by the number of months,
the geographic area will be reduced by the elimination of the overbroad portion,
or both, and such other obligation will be so limited as the court determines,
so that the restrictions in this Section 10 may be enforced to the fullest
extent permitted by law.
 
(l)           Permitted Ownership Interests.  Notwithstanding the restrictions
contained in Section 10, Consultant or any of Consultant’s affiliates may own an
aggregate of not more than 2% of the outstanding equity of any class of any
entity engaged in business that is competitive with the Company, if such equity
is listed on a national securities exchange or regularly traded in the
over-the-counter market by a member of a national securities exchange, without
violating the provisions of this Section 10, provided that neither Consultant
nor any of Consultant’s affiliates has the power, directly or indirectly, to
control or direct the management or affairs of any such corporation and is not
involved in the management of such entity.
 
11.           Breach:
 
Consultant agrees that any breach of Sections 10(a) through (f) cannot be
remedied solely by money damages, and that in addition to any other remedies
Company may have, Company is entitled to obtain injunctive relief against
Consultant (without the necessity of posting any bond with respect to such
breach).  Nothing in this Section 11, however, shall be construed as limiting
the Company’s right to pursue any other available remedy at law or in equity,
including recovery of damages and termination of this Agreement and/or any
termination or offset against any payments that may be due under this Agreement.
 
12.           General Provisions:
 
(a)           Neither this Agreement nor any right or interest under this
Agreement shall be assignable by either Party, their  beneficiaries, or legal
representative without the other Party’s prior written consent.  Notwithstanding
the foregoing, the Company may assign or transfer this Agreement without
Consultant’s consent to a subsidiary of the Company or to a person that succeeds
to all or substantially all of the business or assets of the Company, either
directly or indirectly, by merger, combination, business transaction or
otherwise.
 
 
- 8 -

--------------------------------------------------------------------------------

 
(b)           The Parties acknowledge and agree that this Agreement was jointly
drafted by the Company on the one side and by Consultant on the other
side.  Neither Party, nor any Party’s counsel, shall be deemed the drafter of
this Agreement in any proceeding that may hereafter arise between them, and
Consultant acknowledges and agrees that he has had an opportunity to seek the
advice of legal counsel.
 
(c)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation, execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect such action shall be null, void and of no
effect.
 
(d)           This Agreement shall be binding upon and inure to the benefit of
Consultant and the Company and their respective permitted successors and
assigns.  There are no third-party beneficiaries of this Agreement.
 
(e)           Any notice required or permitted to be given under this Agreement
shall be sufficient if made in writing, and if sent prepaid by certified mail,
return receipt requested or by nationally recognized overnight courier service,
or personally delivered with receipt to the parties at the following addresses:
 
Consultant’s address of record in the Company’s file.
 
or
 
Global Geophysical Services, Inc.
Attention:  General Counsel
13927 South Gessner Road
Missouri City, TX 77489
 
13.           Modification and Waiver:
 
(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the Parties.
 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the Party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated in such waiver, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.
 
 
- 9 -

--------------------------------------------------------------------------------

 
14.           Severability:
 
If, for any reason, any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held so
invalid, and each such other provision shall to the full extent consistent with
law continue in full force and effect.  If any provision of this Agreement shall
be held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.
 
15.           Headings:
 
The headings of sections of this Agreement are included solely for convenience
and reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement
 
16.           Governing Law; Venue:
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to the conflicts of laws principles
thereof.  Except with regards to violations of Section 10, with respect to any
claim or dispute related to or arising under this Agreement, the Company and
Consultant consent to the exclusive jurisdiction, forum and venue of the United
States Bankruptcy Court for the Southern District of Texas, Corpus Christi
Division, for so long as such court has subject matter jurisdiction, and
afterwards to the state courts in Fort Bend County, Texas and the federal courts
of the Southern District of Texas, Houston Division.
 
17.           Bankruptcy Court Approval:
 
(a)           This Agreement shall be subject to approval by the United States
Bankruptcy Court for the Southern District of Texas, Corpus Christi Division
(the “Bankruptcy Court”).  The “Effective Date” of this Agreement shall be the
date of entry of an order from the Bankruptcy Court authorizing the Company to
enter into the Agreement (the “Approval Order”).  If (i) a motion seeking
approval of this Agreement has been denied by the Bankruptcy Court, (ii) an
Approval Order is not entered prior to the Start Date, or (iii) an Approval
Order is reversed upon a subsequent appeal, then in the case of (i), (ii), or
(iii), this Agreement shall terminate and be of no force or effect (a
“Termination Event”) except that the provisions of Section 17(b) herein shall
survive; provided, further, that, to the extent desired by the Parties, the
Parties shall mutually agree to modify the terms of Consultant’s consulting
arrangement, to the extent practicable and after consultation with the DIP
Financing Lenders and the Official Committee of Unsecured Creditors, in order to
seek Bankruptcy Court approval thereafter.
 
(b)           Upon the occurrence of a Termination Event, Consultant’s
employment under the Employment Agreement shall be deemed terminated
immediately, subject to Consultant’s right to make a claim under the Employment
Agreement.  The Company reserves the right to object to such claim on any basis.
 
 
- 10 -

--------------------------------------------------------------------------------

 
(c)           Nothing in this Agreement or the Bankruptcy Court’s approval
thereof shall constitute or otherwise be construed as an assumption of the
Employment Agreement under section 365(a) of the Bankruptcy Code.  Consultant
acknowledges the Company’s right to reject the Employment Agreement pursuant to
section 365(a) of the Bankruptcy Code, which right the Company hereby expressly
reserves.  In the event the Company rejects the Employment Agreement,
Consultant’s damages, if any, and any related claim therefore under sections
365(g) and 501 of the Bankruptcy Code, shall be limited to those damages arising
under Section 17(b) of this Agreement, if any.
 
18.           No Release of Estate Causes of Action:
 
Consultant agrees and acknowledges that the Company does not waive any claims or
causes of action it may have against Consultant, whether known or unknown,
arising out of or relating in any way to Consultant’s previous employment with
or the performance of Consultant’s prior duties as an employee of the Company or
its affiliates.
 
19.           Non-Disparagement:
 
Subject to Section 18 of this Agreement, during the Term and continuing for a
period of two years after expiration of the Term, the Company agrees to use
commercially reasonable efforts to prevent its officers or directors and the
officers or directors of its wholly owned subsidiaries, while and during the
time in which any such individual is an officer or director of the Company or
its wholly owned subsidiaries, from making, publishing, encouraging, ratifying,
authorizing, or enabling or assisting another person or entity in making,
authorizing, ratifying, or publishing any statements to any person that defame,
criticize, malign, impugn, reflect negatively on, or disparage Consultant, or
that place Consultant in a negative light relating to Consultant’s prior
employment by the Company or services provided under this Agreement; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of any information that the Company believes in good faith to
be truthful (1) to any authorized person acting on behalf and of the Company in
connection with any internal investigation or review, (2) to any law enforcement
or regulatory authority, including with respect to the pending Securities and
Exchange Commission and Financial Industry Regulatory Authority matters and any
other governmental inquiries or investigations, (3) to any other person if
required by subpoena or other process of law related to the Company, including
without limitation, pursuant to any administrative or judicial proceeding, (4)
in connection with any court or regulatory proceeding for any reason, including
but not limited to any testimony or deposition, whether voluntary or otherwise,
any motions or pleadings filed with any court, or any communication with a
regulatory body, including but not limited to the Securities and Exchange
Commission, (5) to the DIP Financing Lenders, the Official Committee of
Unsecured Creditors appointed in the Company’s bankruptcy case, the independent
public accounting firm that audits the Company’s financial statements or counsel
for the Company or (6) in internal communication by and among the officers and
directors of the Company, or with others in the Company if such officer or
director in good faith believes it is necessary or appropriate to provide
information or comments in the best interests of the Company.
 
 
- 11 -

--------------------------------------------------------------------------------

 
EXECUTED as of the date first above written.
 
CONSULTANT
COMPANY
 
 
   
  /s/ P. Mathew Verghese         
By:      /s/ Richard C.
White                                                     
  P. Mathew Verghese
Name: Richard C. White
 
Title: President and Chief Executive Officer
       

 
 
- 12 -

--------------------------------------------------------------------------------

 
Exhibit A - Waiver and Release
 
Global Geophysical Services, Inc. has offered to enter into a consulting
agreement with P. Mathew Verghese, (“Consultant”) dated as of August 4, 2014
(the “Consulting Agreement”), which benefit was offered to Consultant in
exchange for Consultant’s agreement, among other things, to waive all of
Consultant claims against and release Global Geophysical Services, Inc. and its
predecessors, successors and assigns (collectively referred to as the
“Company”), all of the affiliates (including parents and subsidiaries) of the
Company (collectively referred to as the “Affiliates”) and the Company’s and
Affiliates’ directors and officers, employees and agents, insurers, investors,
lenders (including the DIP Financing Lenders (as defined in the Consulting
Agreement)), and their affiliates, and any employee benefit plans and the
fiduciaries and agents of said plans (collectively, with the Company and
Affiliates, referred to as the “Corporate Group”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to Consultant’s employment with or separation from the Company or the
Affiliates, including any claims or rights Consultant may have under
Consultant’s employment agreement with the Company, effective as of January 24,
2013, and as amended effective January 10, 2014 (the “Employment Agreement”)
(including but not limited to rights to severance payments) and any right to any
incentive pay (key employee or otherwise) or similar payment; provided, however,
that this Waiver and Release shall not apply to (1) any existing right
Consultant has to indemnification, contribution and a defense, (2) any directors
and officers and general liability insurance coverage, (3) any rights Consultant
may have as a shareholder of the Company, (4) any rights Consultant has to
vested employee benefits under the terms of employee benefit plans sponsored by
the Company or its Affiliates, and (5) any rights which cannot be waived or
released as a matter of law.
 
Consultant understands that signing this Waiver and Release is an important
legal act.  Consultant acknowledges that the Company has advised Consultant in
writing to consult an attorney before signing this Waiver and Release.
 
In exchange for the Company’s agreeing to enter into the Consulting Agreement,
Consultant (on his behalf and on behalf of any heirs, executors, administrators,
successors and assigns), among other things, (1) agrees not to sue in any local,
state, federal and/or foreign court or tribunal regarding or relating in any way
to Consultant’s employment with, service to or separation from the Company or
the Affiliates, Consultant’s Employment Agreement or any claim waived under this
Waiver and Release, (2) knowingly and voluntarily waive all claims and release
the Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to
Consultant’s employment with or separation from the Company or the Affiliates
and (3) waives any rights that Consultant may have under any of the Company’s
severance benefit, incentive or retention plans, which Consultant may have from
the beginning of time through the date of this Waiver and Release.  This Waiver
and Release includes, but is not limited to, claims and causes of action
under:  Title VII of the Civil Rights Act of 1964, as amended (“Title VII”);
Americans With Disabilities Act; the Age Discrimination in Employment Act (as
amended by the Older Workers Benefit Protection Act); the National Labor
Relations Act; the Civil Rights Acts of 1866, 1871 and 1991, each as amended;
the Civil Rights Act of 1991; the Americans with Disabilities Act of 1990
(“ADA”); the Energy Reorganization Act, as amended, 42 U.S.C. §§ 5851; the
Workers Adjustment and Retraining Notification Act of 1988; the Sarbanes-Oxley
Act of 2002; the Employee Retirement Income Security Act of 1974, as amended;
the Equal Pay Act; the Fair Credit Reporting Act; Vietnam Era Veterans
Readjustment Act of 1974; the Rehabilitation Act of 1973; the Worker Adjustment
and Retraining Notification Act; Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002; the Family and Medical Leave Act; the Immigration
Reform Control Act; the Genetic Information and Discrimination Act; the Fair
Labor Standards Act; the Occupational Safety and Health Act; the Texas
Commission on Human Rights Act; the Texas Labor Code; the Texas Payday Act; the
Texas Unemployment Insurance Act; the Texas Workers' Compensation Act, each of
the foregoing as amended; claims in connection with workers’ compensation or
“whistle blower” statutes; and/or contract, tort, defamation, slander, libel,
wage-hour, civil rights, local human rights, pension, retaliation, wrongful
termination or any other state or federal regulatory, statutory or common
law.  Further, Consultant expressly represents that Consultant is relying on
Consultant’s own judgment in executing this Waiver and Release, and that
Consultant is not relying on any statement or representation of the Company, any
of the Affiliates or any other member of the Corporate Group or any of their
agents.  Consultant agrees that this Waiver and Release is valid, fair, adequate
and reasonable, is entered into with Consultant’s full knowledge and consent,
was not procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform Consultant.
 
 
- 13 -

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict Consultant in any way from (1) bringing a
lawsuit against the Company to enforce the Company’s obligations under the
Consulting Agreement; (2) testifying truthfully in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency
(including the pending Securities and Exchange Commission and Financial Industry
Regulatory Authority investigations) or legislative body, any self-regulatory
organization, or the Company’s legal, compliance or human resources officers;
(3) testifying truthfully in a proceeding relating to an alleged violation of
law, including any laws relating to fraud or any rule or regulation of the
Securities and Exchange Commission or any self-regulatory organization; (4)
filing any claims that are not permitted to be waived or released under
applicable law (although Consultant’s ability to recover damages or other relief
is still waived and released to the extent permitted by law), or (5) otherwise
providing the consulting services as properly requested by the Company.
 
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  Consultant acknowledges that this Waiver
and Release and the Employment Agreement sets forth the entire understanding and
agreement between Consultant and the Company or any other member of the
Corporate Group concerning the subject matter of this Waiver and Release and
supersedes any prior or contemporaneous oral and/or written agreements or
representations, if any, between Consultant and the Company or any other member
of the Corporate Group.
 
Consultant acknowledges that Consultant has read this Waiver and Release, has
had an opportunity to ask questions and consult with counsel and have it
explained to Consultant and that Consultant understands that this Waiver and
Release will have the effect of knowingly and voluntarily waiving any action
Consultant might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release.  By execution of this document, Consultant does not waive or release or
otherwise relinquish any legal rights Consultant may have which are attributable
to or arise out of acts, omissions, or events of the Company or any other member
of the Corporate Group which occur after the date of the execution of this
Waiver and Release.
 
 
- 14 -

--------------------------------------------------------------------------------

 
Consultant acknowledges that he has had up to twenty-one (21) days to consider
this Waiver and Release’s terms (commencing from delivery thereof).  Consultant
may accept this Waiver and Release by signing it and returning it to Global
Geophysical Services, Inc., Attention:  General Counsel, 13927 South Gessner
Road, Missouri City, TX 77489.
 
Consultant understands that on the eighth (8th) day after the date of execution
of this Waiver and Release, this Waiver and Release with respect only to the
claims being waived in respect of the Age Discrimination in Employment Act (as
amended by the Older Workers Benefit Protection Act) becomes effective and, as
of that date, Consultant may not change his decision or seek any other
remuneration in any form; provided, however, that he has a seven (7) day
revocation period (beginning on the date of execution) that expires at 5:00 pm
on such seventh (7th) day with respect only to the claims being waived in
respect of the Age Discrimination in Employment Act (as amended by the Older
Workers Benefit Protection Act).  If Consultant intends to revoke this Waiver
and Release with respect to claims being waived in respect of the Age
Discrimination in Employment Act (as amended by the Older Workers Benefit
Protection Act) he must advise the General Counsel of the Company and the Chief
Executive Officer of the Company on or before the expiration of this seven (7)
day revocation period by delivering at the address immediately above, written
notification of his intention to revoke this Waiver and Release in respect of
the Age Discrimination in Employment Act (as amended by the Older Workers
Benefit Protection Act), which written notification makes specific reference to
this Waiver and Release and those provisions.  For the avoidance of doubt, this
Waiver and Release with respect to any claims being waived and released
hereunder other than with respect to the Age Discrimination in Employment Act
(as amended by the Older Workers Benefit Protection Act) shall become effective
immediately upon execution of this Waiver and Release by the Parties.
 
The Waiver and Release is not intended, and shall not be construed, as an
admission that any of the Parties has violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever. Should any provision of this Waiver and Release
require interpretation or construction, it is agreed by the Parties that the
entity interpreting or construing this release shall not apply a presumption
against one Party by reason of the rule of construction that a document is to be
construed more strictly against the Party who prepared the document.
 
For the purpose of implementing a full, knowing and complete release and
discharge of the Corporate Group, Consultant expressly acknowledges that this
Waiver and Release is intended to include in its effect, without limitation, all
claims which Consultant does not know or suspects to exist in his favor at the
time of execution hereof, and that this Waiver and Release contemplates the
extinguishment of any such claim or claims.
 
Consultant further acknowledges and agrees that in the event any charge,
complaint, action or proceeding was or is filed on behalf of Consultant in any
agency, court or other forum against the Corporate Group based on any conduct
from the beginning of the world up to and including the date of this Waiver and
Release, neither Consultant nor any heirs, executors, administrators, successors
and assigns will accept any award, recovery, settlement or relief there from.
 
 
- 15 -

--------------------------------------------------------------------------------

 
Consultant represents that neither he nor any person acting on his behalf has
filed or caused to be filed any lawsuit, complaint, or charge against any of the
Corporate Group in any court, any municipal, state or federal agency, or any
other tribunal.
 
Consultant represents and warrants that he has not assigned or conveyed to any
other person or entity any part of or interest in any of the claims released in
this Waiver and Release.  Consultant further expressly waives any claim to any
monetary or other damages or any other form of recovery in connection with any
claim released in this release or any proceeding that violates this Waiver and
Release.
 
Consultant acknowledges and agrees that none of the Corporate Group owes him any
wages, bonuses, equity compensation, severance pay, or other compensation or
payments or forms of remuneration of any kind or nature (other than sick pay,
personal leave pay, vacation pay, and those expressly carved out from this
Waiver and Release).
 
Consultant affirms that he has not suffered any known workplace injuries or
occupational diseases and that he has not been retaliated against for reporting
any allegations of wrongdoing by the Company or its affiliates, or their
respective officers or board members, including any allegations of corporate
fraud
 
This Waiver and Release shall be governed in all respects by the laws of the
State of Texas without regard to the principles of conflict of law.   In the
event that any one or more of the provisions of this Waiver and Release is held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.  Moreover, if any one or more of the provisions contained in
this Waiver and Release is held to be excessively broad as to duration, scope,
activity or subject, such provisions will be construed by limiting and reducing
them so as to be enforceable to the maximum extent compatible with applicable
law.  This Waiver and Release may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  PDF or facsimile copies shall have the effect of
originals.  The headings used in this Waiver and Release are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this Waiver and Release.   Wherever the context so requires,
the masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.
 
This Waiver and Release and the Consulting Agreement (and as it survives
pursuant to its terms and applicable law, the Employment Agreement) represent
the entire agreement between the Parties with respect to the subject matter
hereof and may not be amended except in a writing signed by the Company and
Consultant.  If any dispute should arise under this Waiver and Release, it shall
be settled in accordance with the terms of the Consulting Agreement.  Without
limiting the foregoing, the remedies set forth in the Consulting Agreement shall
be expressly incorporated herein by reference.
 
 
- 16 -

--------------------------------------------------------------------------------

 
This Waiver and Release shall be binding on the executors, heirs,
administrators, successors and assigns of Consultant and the successors and
assigns of Company and shall inure to the benefit of the respective executors,
heirs, administrators, successors and assigns of the Corporate Group and
Consultant.
 
BY SIGNING BELOW, CONSULTANT REPRESENTS AND WARRANTS THAT HE HAS CAREFULLY READ
AND FULLY UNDERSTAND THE PROVISIONS OF THIS WAIVER AND RELEASE AND HE HAS HAD AN
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL.  HE SIGNS HIS NAME VOLUNTARILY AND
WITH A FULL UNDERSTANDING OF ITS LEGAL CONSEQUENCES.  CONSULTANT HEREBY ACCEPTS
AND AGREES TO ALL OF THE TERMS OF THIS WAIVER AND RELEASE KNOWINGLY AND
VOLUNTARILY.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Waiver and Release as
of the date first written above in this Exhibit A.
 


 
    P. Mathew Verghese       
Consultant’s Printed Name
    Richard C. White        
Company Representative Printed Name
 
    /s/ P. Mathew Verghese      
Consultant’s Signature
 
    /s/ Richard C. White       
Company’s Representative’s Signature
 
    August 4, 2014         
Consultant’s Execution Date
 
    August 4, 2014        
Company’s Execution Date

 
 
- 17 -